Exhibit 99.1 Internap Reports First Quarter 2011 Financial Results ● Revenue of $59.4 million compared with $63.4 million in the first quarter of 2010; ● Segment profit1 of $30.4 million; segment margin1 of 51.1 percent, up 490 basis points year-over-year; ● Adjusted EBITDA2 of $9.2 million adjusted EBITDA margin2 of 15.5 percent; ● Announces 55,000 net sellable square foot addition of company-controlled data center capacity in Los Angeles. ATLANTA, GA – (April 28, 2011) Internap Network Services Corporation (NASDAQ: INAP), a leading provider of IT infrastructure services, today announced financial results for the first quarter of 2011. “We believe the first quarter of 2011 represents an inflection point from which the company returns to top-line growth in both of our business units, Data center services and IP services.Positive trends across the business including:bookings growth, reduced churn, and enhanced customer satisfaction, give us confidence in our expectation for sequential revenue growth in the second quarter,” said Eric Cooney, President and Chief Executive Officer of Internap.“The sustained upward trend in both segment profit and segment margin continued in the first quarter, positioning us to benefit from increased operating leverage and future top-line growth.The announcement today that we are adding Los Angeles to our portfolio of company-controlled data center markets, marks our 7th expansion and 3rd new market since the fourth quarter of 2009.Not only do these portfolio expansions provide the platform for our entire range of IT infrastructure services including connectivity, colocation, managed hosting and cloud, they position us to drive long-term profitable growth for our stockholders.” First Quarter 2011 Financial Summary 1Q 2011 1Q 2010 4Q 2010 YoY Growth QoQ Growth Revenues: Data center services $ $ $ -6
